UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4753



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN B. KOTMAIR, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
98-342-CCB)


Submitted:   February 26, 1999            Decided:   March 19, 1999


Before WIDENER and LUTTIG, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John B. Kotmair, Jr., Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John B. Kotmair, Jr., appeals the district court’s order

remanding his action to state court pursuant to 28 U.S.C. § 1447(c)

(1994).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. See United States v. Kotmair,

No. CR-98-342-CCB (D. Md. Oct. 8, 1998).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2